*211Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Devin Gundry appeals the district court’s orders denying his motion for reduction of sentence and his motion for reconsideration. We find no abuse of direction. See United States v. Mann, 709 F.3d 301, 304 (4th Cir.2013). Accordingly, we affirm the district court’s denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before this court and argument will not aid the decisional process.

AFFIRMED.